





THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR
OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS.


 

 

SECURITIES PURCHASE AGREEMENT (“Agreement”) dated as of July 10, 2008 between
Clean Power Technologies, Inc. a Nevada corporation (the “Company”), and each
person or entity listed as a Purchaser on Schedule I attached to this Agreement
(collectively and individually, the “Purchaser”).  Capitalized terms used herein
and not otherwise defined shall have the meanings set forth in the Note.

W I T N E S S E T H:

WHEREAS, the Company desires to sell and issue to the Purchasers, and the
Purchasers wish to purchase from the Company, the 8% Senior Secured Convertible
Promissory Note in the principal amount of no less than Two Million United
States Dollars ($2,000,000) (“Minimum Amount”) and up to Five Million United
States Dollars ($5,000,000) (“Maximum Amount”) substantially in the form
attached hereto as Exhibit A (each a “Note” and collectively, the “Notes”) and
Class A Warrants and Class B Warrants (collectively, the “Warrants”; together
with the Notes, the “Securities”) to purchase shares (“Common Shares”) of the
Company’s common stock par value $0.001 (the “Common Stock”), on the terms and
conditions set forth herein;

WHEREAS, pursuant to the terms of the Note, the Purchasers will have
registration rights with respect to the Common Shares issuable upon conversion
of the Notes, and exercise of the Warrants pursuant to the terms of that certain
Registration Rights Agreement to be entered into between the Company and the
Purchasers substantially in the form of Exhibit B hereto (“Registration Rights
Agreement” and, together with the Agreement, the Note and the Warrants, and the
Placement Agency Agreement (the “PAA”) between the Company and vFinance
Investments (“vFinance”) (the “Transaction Documents”))

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I.

Purchase and Sale of Note

Section 1.1

Issuance of Note.  Upon the following terms and conditions, the Company shall
issue and sell to the Purchaser, and the Purchaser shall purchase from the
Company, the Notes.  

Section 1.2

Purchase Price.  The purchase price for the Notes to be acquired by the
Purchasers shall be no less than the Minimum Amount and no more than the Maximum
Amount (the “Purchase Price”).  The Conversion Price of the Notes shall be $0.35
per share.  

Section 1.3

The Closing.  Subject to the fulfillment or waiver of the conditions set forth
in Article V hereof, the initial purchase and sale of the Notes shall take place
at a closing of no less than the Minimum Amount (the “Initial Closing”), on or
about the date hereof or such other date as the Purchaser and the Company may
agree upon (the “Initial Closing Date”); provided that the Initial Closing Date
shall be no later than July 9, 2008. Following the Initial Closing, there may be
multiple closings (together with the Initial Closing, each, a “Closing”)
hereunder on such other date or dates as the Purchaser and the Company may agree
(together with the Initial Closing Date, each, a “Closing Date”);  provided that
the final Closing Date shall be no later than July 24, 2008.  On the Closing
Date, the Company shall deliver to the Purchasers the Securities purchased
hereunder, registered in the name of each Purchaser or its nominee.  On or prior
to the Closing Date the Purchasers shall deliver the Purchase Price (the
“Escrowed Funds”) by certified check made payable to the order of “Signature
Bank, as Escrow Agent ” or by wire transfer of immediately available funds:

   

Wire transfers to the Escrow Agent shall be made as follows:




ABA#

026013576

Account#

1501099402

Re:

For credit to Signature Bank, as Escrow Agent for Clean Power Technologies, Inc.

Attention:

Mr. Clifford Broder

In addition, each party shall deliver all documents, instruments and writings
required to be delivered by such party pursuant to this Agreement at or prior to
the Closing.  The Securities will be fully owned and paid for by the Purchaser
as of the Closing Date.  The account with Signature Bank shall be referred to
herein as the “Escrow Account”.

Section 1.4

  Warrant.  In addition to the Note, at the Closing, the Company will execute
and deliver to each Purchaser two (2) Classes of Warrants, substantially in the
forms attached hereto as Exhibit D.  The Class A Warrants shall be equal to
seventy-five percent (75%) of the principal face amount of the Note purchased by
the Purchaser divided by the Conversion Price of the Note.  The exercise price
of the Class A Warrants shall be $0.60 per share.  The Class B Warrants shall be
equal to fifty percent (50%) of the principal face amount of the Note divided by
the Conversion Price of the Note.  The exercise price of the Class B Warrants
shall be $0.80 per share.  The Warrants shall have a five (5) year term.  The
Warrants shall be exercisable no sooner than twelve (12) months after the final
Closing Date (“Restricted Period”).  After the Restricted Period, the Purchaser
may exercise up to an aggregate of twenty-five percent (25%) of its Warrants in
the six (6) month period following the Restricted Period and shall be allowed to
exercise the balance of its Warrants thereafter.  The shares of Common Stock
that are issuable pursuant to the Warrants are hereafter referred to as the
“Warrant Shares”.

Article II.

Representations and Warranties

Section 2.1

Representations and Warranties of the Company.  The Company hereby makes the
following representations and warranties to the Purchasers as of the date hereof
and the Closing Date:

(a)

Organization and Qualification; Material Adverse Effect.  The Company is a
corporation duly incorporated and existing in good standing under the laws of
the State of Nevada and has the requisite corporate power to own its properties
and to carry on its business as now being conducted.  The Company does not have
any subsidiaries other than the subsidiaries listed on Schedule 2.1(a) attached
hereto (“Subsidiaries”).  Except where specifically indicated to the contrary,
all references in this Agreement to subsidiaries shall be deemed to refer to all
direct and indirect subsidiaries of the Company.  Each Subsidiary has been duly
incorporated and is in good standing under the laws of its jurisdiction of
incorporation.  The Company and each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which the nature of the business conducted or property owned by it makes such
qualification necessary other than those in which the failure so to qualify
would not have a Material Adverse Effect.  “Material Adverse Effect” means any
adverse effect on the business, operations, properties, prospects or financial
condition of the Company and its subsidiaries, and which is (either alone or
together with all other adverse effects) material to the Company and its
Subsidiaries, if any, taken as a whole, and any material adverse effect on the
transactions contemplated under the Transaction Documents.

(b)

Authorization; Enforcement.  (i)  The Company has all requisite corporate power
and authority to enter into and perform its obligations under the Transaction
Documents and to issue the Notes and Warrants in accordance with the terms
hereof, (ii) the execution and delivery of the Transaction Documents by the
Company and the consummation by it of the transactions contemplated hereby and
thereby, including the issuance of the Notes and Warrants, have been duly
authorized by all necessary corporate action, and no further consent or
authorization of the Company or its Board of Directors (or any committee or
subcommittee thereof) or stockholders is required, (iii) the Transaction
Documents have been duly executed and delivered by the Company, (iv) the
Transaction Documents constitute valid and binding obligations of the Company
enforceable against the Company, except (A) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally the enforcement
of creditors' rights and remedies or by other equitable principles of general
application, and (B) to the extent the indemnification provisions contained in
this Agreement and the Registration Rights Agreement may be limited by
applicable federal or state securities laws and (v) the Notes and the Warrants,
and the Common Shares and Warrant Shares issuable upon the conversion and/or
exercise thereof, have been duly authorized and, upon issuance thereof and
payment therefor in accordance with the terms of this Agreement, will be validly
issued, fully paid and non-assessable, free and clear of any and all liens,
claims and encumbrances.

(c)

Capitalization.  As of the date hereof, the authorized capital stock of the
Company consists of 350,000,000 shares of Common Stock, of which as of the date
hereof, 61,685,748 shares are issued and outstanding, 200,000,000 shares of
preferred stock consisting of 100,000,000 shares of Class A Preferred Stock and
100,000,000 shares of Class B Preferred Stock, of which as of the date hereof,
no shares of preferred stock are issued and outstanding and 2,500,000 shares are
issuable and reserved for issuance pursuant to the Company’s stock option plans
and certain outstanding contracts, or securities exercisable or exchangeable
for, or convertible into, shares of Common Stock.  All of such outstanding
shares have been, or upon issuance will be, validly issued, fully paid and
nonassessable.  As of the date hereof, except as disclosed in Schedule 2.1(c),
(i) no shares of the Company’s capital stock are subject to preemptive rights or
any other similar rights or any liens or encumbrances suffered or permitted by
the Company, (ii) there are no outstanding debt securities, and (iii) there are
no outstanding options, warrants, scrip, rights to subscribe to, calls or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company or any of its
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional shares of capital stock of the Company or any of its subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, any
shares of capital stock of the Company or any of its Subsidiaries.

(d)

Issuance and Ownership of Securities.  Upon issuance in accordance with this
Agreement and the terms of the Notes and the Warrants, the Notes, the Common
Shares and the Warrant Shares and the common shares underlying the Warrants
issued to vFinance as placement agent, will be validly issued, fully paid and
nonassessable and free from all taxes, liens and charges with respect to the
issue thereof.   The Company owns all outstanding shares of the Subsidiaries,
free and clear of any liens and other encumbrances

(e)

No Conflicts.  Except as disclosed in Schedule 2.1(e), the execution, delivery
and performance of the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby and issuance
of the Notes and Warrants, and the Common Shares and Warrant Shares underlying
any of the foregoing will not (i) result in a violation of its Certificate of
Incorporation, any certificate of designations, preferences and rights of any
outstanding series of preferred stock of the Company or its By-laws; (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its Subsidiaries is a
party, or (iii) to the Company’s knowledge result in a violation of any law,
rule, regulation, order, judgment or decree (including United States federal and
state securities laws and regulations and the rules and regulations of the OTC
Bulletin Board (“Principal Market”) or other principal securities exchange or
trading market on which the Common Stock is traded or listed) applicable to the
Company or any of its Subsidiaries or by which any property or asset of the
Company or any of its Subsidiaries is bound or affected, except in the case of
clause (ii), such conflicts that would not have a Material Adverse Effect.  

(f)

SEC Documents.  Since the filing of its Annual Report on Form 10-KSB for the
fiscal year ended August 31,2007, the Company has filed all reports, schedules,
forms, statements and other documents required to be filed by it with the SEC
pursuant to the reporting requirements of the Securities Exchange Act of 1934,
as amended (the “1934 Act”) (all of the foregoing filed prior to the date hereof
and all exhibits included therein and financial statements and schedules thereto
and documents incorporated by reference therein being hereinafter referred to as
the “SEC Documents”).  To the Company’s knowledge, as of their respective dates,
the SEC Documents complied in all material respects with the requirements of the
1934 Act and the rules and regulations of the SEC promulgated thereunder
applicable to the SEC Documents. Since the date of the respective filings, the
Company has not incurred any liabilities except in the ordinary course of
business or as reflected in the SEC Documents.

(g)

Absence of Litigation.  There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company, the
Common Stock or any of the Company’s Subsidiaries or any of the Company’s or the
Company’s Subsidiaries’ officers or directors in their capacities as such,
except as set forth in SEC Documents which were filed at least 10 days before
the date hereof.  

(h)

No Integrated Offering.

Neither the Company, nor any of its affiliates, nor any person acting on its or
their behalf has, directly or indirectly, made any offers or sales of any
security or solicited any offers to buy any security, under circumstances that
would cause this offering of the Securities to the Purchaser to be integrated
with prior offerings by the Company for purposes of the Securities Act of 1933,
as amended (“1933 Act” or “Securities Act”) or any applicable stockholder
approval provisions, including, without limitation, under the rules and
regulations of the Principal Market or other Approved Market, nor will the
Company or any of its Subsidiaries take any action or steps that would cause the
offering of the Securities to be integrated with other offerings.

(i)

 Employee Relations.  Neither the Company nor any of its Subsidiaries is
involved in any labor dispute nor, to the knowledge of the Company or any of its
Subsidiaries, is any such dispute threatened, the effect of which would be
reasonably likely to result in a Material Adverse Effect.  Neither the Company
nor any of its Subsidiaries is a party to a collective bargaining agreement.  

(j)

Intellectual Property Rights.  The Company and its Subsidiaries own or possess
adequate rights or licenses to use all trademarks, trade names, service marks,
service mark registrations, service names, patents, patent rights, copyrights,
inventions, licenses, approvals, governmental authorizations, trade secrets and
rights necessary to conduct their respective businesses as now conducted.  The
Company and its Subsidiaries do not have any knowledge of any infringement by
the Company or its Subsidiaries of trademark, trade name rights, patents, patent
rights, copyrights, inventions, licenses, service names, service marks, service
mark registrations, trade secret or other similar rights of others, or of any
such development of similar or identical trade secrets or technical information
by others and there is no claim, action or proceeding being made or brought
against, or to the Company’s knowledge, being threatened against, the Company or
its Subsidiaries regarding trademarks, trade name rights, patents, patent
rights, inventions, copyrights, licenses, service names, service marks, service
mark registrations, trade secrets or other infringement.  The Company has no
knowledge of any pending or threatened infringement of its intellectual property
rights.

(k)

 Compliance with Law.  The business of the Company and its Subsidiaries has been
and is presently being conducted so as to comply with all applicable material
federal, state and local governmental laws, rules, regulations and ordinances.

(l)

Environmental Laws.  The Company and its Subsidiaries (i) are to the Company’s
knowledge in compliance with any and all applicable foreign, federal, state and
local laws and regulations relating to the protection of human health and
safety, the environment or hazardous or toxic substances or wastes, pollutants
or contaminants (“Environmental Laws”), (ii) have received all permits, licenses
or other approvals required of them under applicable Environmental Laws to
conduct their respective businesses and (iii) are in com­pliance with all terms
and conditions of any such permit, license or approval where such noncompliance
or failure to receive permits, licenses or approvals referred to in clauses (i),
(ii) or (iii) above could have, individually or in the aggregate, a Material
Adverse Effect.

(m)

Disclosure. No representation or warranty by the Company in this Agreement, nor
in any certificate, schedule, document, exhibit or other instrument delivered or
to be delivered pursuant to this Agreement or otherwise in connection with the
transactions contemplated by the Transaction Documents, contains or will contain
any untrue statement of material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
or necessary to in order fully and fairly to provide the information required to
be provided in any such certificate, schedule, document, exhibit or other
instrument.  To the knowledge of the Company and its Subsidiary at the time of
the execution of this Agreement, there is no information concerning the Company
and its Subsidiaries or their respective businesses which has not heretofore
been disclosed to the Purchasers (or disclosed in the Company's filings made
with the SEC under the 1934 Act) that would have a Material Adverse Effect.

(n)

Title.  The Company and its Subsidiaries have good and marketable title in fee
simple to all real property and good and marketable title to all personal
property owned by them which is material to the business of the Company and its
Subsidiaries, in each case free and clear of all liens, encumbrances and defects
or such as do not materially and adversely affect the value of such property and
do not interfere with the use made and proposed to be made of such property by
the Company or any of its Subsidiaries.  Any real property and facilities held
under lease by the Company or any of its Subsidiaries are held by them under
valid, subsisting and enforceable leases with such exceptions as are not
material and do not interfere with the use made and proposed to be made of such
property and buildings by the Company and its Subsidiaries.

(o)

Insurance.  The Company and each of its Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged.

(p)

 Permits.  The Company and each of the Company’s Subsidiaries owns, holds,
possesses, or lawfully uses in its business all material approvals,
authorizations, certifications, franchises, licenses, permits, and similar
authorities (“Permits”) that are necessary for the conduct of their business as
currently conducted or the ownership and use of their assets or properties, in
compliance with all Laws.  All of such material Permits are listed on Schedule
2.1(p), and true, complete and correct copies of each Permit listed on Schedule
2.1(p) have been provided to the Purchasers.  Neither the Company nor any of the
Company’s Subsidiaries is in default under, or has received any notice of any
claim of default in respect of, any such Permits.  To the Company’s knowledge,
after due inquiry, all such Permits are renewable by their respective terms in
the ordinary course of business without the need to comply with any special
qualification procedures or to pay any amounts other than routine filing fees.

(q)

Foreign Corrupt Practices Act.  To the Company’s knowledge, neither the Company,
nor any director, officer, agent, employee or other person acting on behalf of
the Company or any Subsidiary has, in the course of acting for, or on behalf of,
the Company, directly or indirectly used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political activity; directly or indirectly made any direct or indirect unlawful
payment to any foreign or domestic government official or employee from
corporate funds; violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended, or any similar treaties of
the United States; or directly or indirectly made any bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government or party official or employee.

(r)

Tax Status.  The Company and each of its Subsidiaries has made or filed all
United States federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject and all such
returns, reports and declarations are true, correct and accurate in all material
respects.  The Company has paid all taxes and other governmental assessments and
charges, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith, for which adequate
reserves have been established, in accordance with generally accepted accounting
principles (“GAAP”).

(s)

Issuance of Common Shares and/or Warrant Shares.  The Common Shares and Warrant
Shares are duly authorized and reserved for issuance and, upon conversion of the
Notes and/or exercise of the Warrants, as applicable, in accordance with the
terms thereof, such Common Shares and/or Warrant Shares will be validly issued,
fully paid and non-assessable, free and clear of any and all liens, claims and
encumbrances, and entitled to be traded on the Principal Market or the New York
Stock Exchange, or the American Stock Exchange (collectively with the Principal
Market, the “Approved Markets”), and the holders of such Common Shares and/or
Warrant Shares shall be entitled to all rights and preferences accorded to a
holder of Common Stock.  As of the date of this Agreement, the outstanding
shares of Common Stock are currently listed on the Principal Market.  

(t)

Financial Statements.  Except as set forth in Schedule 2.1(t), the financial
statements of the Company included in the Forms 10-KSB and the Forms 10-QSB of
the Company have been prepared from the books and records of the Company, in
accordance with GAAP, and fairly present in all material respects the financial
condition of the Company, as at their respective dates, and the results of its
operations and cash flows for the periods covered thereby.

(u)

Internal Accounting and Disclosure Controls.  The Company maintains a system of
internal accounting controls and procedures that are sufficient to provide
reasonable assurance (i) transactions are executed in accordance with
management’s general or specific authorizations, (ii) transactions are recorded
as necessary to permit preparation of financial statements in conformity with
GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in 1934 Act Rules 13a-15(e) and 15d-15(e)) for the Company and designed
such disclosure controls and procedures to ensure that material information
relating to the Company is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
Form 10-KSB or 10-QSB, as the case may be, is being prepared. The Company’s
certifying officers have evaluated the effectiveness of the Company’s controls
and procedures in accordance with the 1934 Act for the Company’s most recently
ended fiscal quarter or fiscal year-end (such date, the “ Evaluation Date ”).
The Company presented in its most recently filed Form 10-KSB or Form 10-QSB the
conclusions of the certifying officers about the effectiveness of the disclosure
controls and procedures based on their evaluations as of the Evaluation Date.
Since the Evaluation Date, there have been no significant changes in the
Company’s internal controls over financial reporting (as defined in 34 Act Rules
13a-15(f) and 15(d)-15(f)).

(v)

 Off-Balance Sheet Arrangements.  There is no transaction, arrangement, or other
relationship between the Company and an unconsolidated or other off balance
sheet entity that is required to be disclosed by the Company in its 1934 Act
filings and is not so disclosed or that otherwise would be reasonably likely to
have a material adverse effect.

(w)

No Stabilization.  The Company has not taken, directly or indirectly, any action
designed to or that could reasonably be expected to cause or result in any
stabilization or manipulation of the price of the shares of Common Stock.

(x)

Investment Company Statys.  The Company is not and, after giving effect to the
offering and the application of the proceeds as described in the Transaction
Documents, will not be, an “investment company” or an entity “controlled” by an
“investment company” as such terms are defined in the Investment Company Act of
1940, as amended, and the rules and regulations thereunder.

(y)

Subsidiary Rights.  The Company has the unrestricted right to vote, and (subject
to limitations imposed by applicable law) to receive dividends and distributions
on, all capital securities of its subsidiaries as owned by the Company or such
subsidiary.

(z)

Sarbanes-Oxley Act.  There has been no failure of the Company or any of its
directors or officers, in their capacities as such, to comply with any
applicable provisions of the Sarbanes Oxley Act of 2002 and the rules and
regulations thereunder (the “Sarbanes Oxley Act”).

(aa)

Application of Takeover Protections. The Company has taken all necessary action,
if any, in order to render inapplicable any control share acquisition, business
combination, poison pill (including any distribution under a rights agreement)
or other similar anti-takeover provision under the Company’s Certificate of
Incorporation (or similar charter documents) or the laws of its state of
incorporation that is or could become applicable to the Purchaser as a result of
the Purchaser and the Company fulfilling their obligations or exercising their
rights under the Transaction Documents.

(bb)

General Solicitation.  The Company has not undertaken any advertisement,
article, notice or other communication regarding the sale of the Securities and
has not published such sale in any newspaper, magazine or similar media or
broadcast over television or radio or presented at any seminar or any other
general solicitation or general advertisement.

(cc)

Brokers or Finders. Except for vFinance Investments, Inc. (the "Placement
Agent"), the Company has not dealt with any broker or finder in connection with
the transactions contemplated by this Agreement, and, except for certain fees
and expenses payable by the Company to the Placement Agent, the Company has not
incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders' fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

(dd)

Non-Public Information. The Company covenants and agrees that neither it nor any
other person acting on its behalf will provide the Purchaser or his agents or
counsel with any information that the Company believes constitutes material
non-public information, unless prior thereto such Purchaser shall have executed
a written agreement regarding the confidentiality and use of such information.
The Company understands and confirms that each Purchaser shall be relying on the
foregoing representations in effecting transactions in securities of the
Company.

(ee)

No Additional Agreements. The Company does not have any agreement or
understanding with any Purchaser with respect to the transactions contemplated
by this Agreement, other than as specified in this Agreement, the Registration
Rights Agreement and the Warrants.

(ff)

Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon the Closing will not be,
an “investment company” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

(gg)

Independent Nature of Purchasers. The Company acknowledges that the obligations
of each Purchaser under the Transaction Documents are several and not joint with
the obligations of any other Purchaser, and no Purchaser shall be responsible in
any way for the performance of the obligations of any other Purchaser under the
Transaction Documents. The Company acknowledges that the decision of each
Purchaser to purchase securities pursuant to this Agreement has been made by
such Purchaser independently of any other purchase and independently of any
information, materials, statements or opinions as to the business, affairs,
operations, assets, properties, liabilities, results of operations, condition
(financial or otherwise) or prospects of the Company or of its Subsidiaries
which may have made or given by any other Purchaser or by any agent or employee
of any other Purchaser, and no Purchaser or any of its agents or employees shall
have any liability to any Purchaser (or any other person) relating to or arising
from any such information, materials, statements or opinions. The Company
acknowledges that nothing contained herein, or in any Transaction Document, and
no action taken by any Purchaser pursuant hereto or thereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that each Purchaser shall be entitled to independently protect and enforce its
rights, including without limitation, the rights arising out of this Agreement
or out of the other Transaction Documents, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that for reasons of administrative convenience
only, the Transaction Documents have been prepared by counsel for one of the
Purchasers and such counsel does not represent all of the Purchasers but only
such Purchaser and the other Purchasers have retained their own individual
counsel with respect to the transactions contemplated hereby. The Company
acknowledges that it has elected to provide all Purchasers with the same terms
and Transaction Documents for the convenience of the Company and not because it
was required or requested to do so by the Purchasers.

Section 2.2

Representations and Warranties of the Purchaser.  The Purchaser hereby makes the
following representations and warranties to the Company as of the date hereof
and the Closing Date:

(a)

Accredited Investor Status; Sophisticated Purchaser.  The Purchaser is an
“accredited investor” as that term is defined in Rule 501(a) of Regulation D
under the 1933 Act.  The Purchaser has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the purchase of the Note, the Warrant, the Common Shares and the
Warrant Shares.  The Purchaser is not registered as a broker or dealer under
Section 15(a) of the 1934 Act, affiliated with any broker or dealer registered
under Section 15(a) of the 1934 Act, or a member of the Financial Industry
Regulatory Authority.

(b)

Information.  The Purchaser and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
which have been requested and materials relating to the offer and sale of the
Note, the Warrant, the Common Shares and the Warrant Shares which have been
requested by the Purchaser.  The Purchaser and its advisors, if any, have been
afforded the opportunity to ask questions of the Company.  In determining
whether to enter into this Agreement and purchase the Securities, the Purchaser
has relied solely on the written information supplied by Company employees in
response to the written due diligence information request provided by Purchaser
to the Company, and the Purchaser has not received nor relied upon any oral
representation or warranty relating to the Company, this Agreement, the
Securities, or any of the transactions or relationships contemplated thereby.
 The Purchaser understands that its purchase of the Securities and Common
Shares, and if applicable, the Warrant Shares involves a high degree of risk.
 The Purchaser has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Note and Common Shares, and if applicable, the Warrant
Shares.

(c)

No Governmental Review.  The Purchaser understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Note, the Warrant, the Common
Shares and Warrant Shares or the fairness or suitability of the investment in
the Note, the Warrant, the Common Shares and Warrant Shares nor have such
authorities passed upon or endorsed the merits thereof.

(d)

Legends. The Company shall issue the Note, and certificates for the Common
Shares, and if applicable, the Warrant Shares, to the Purchaser without any
legend except as described in Article VI below.  The Purchaser covenants that,
in connection with any transfer of Common Shares or Warrant Shares by the
Purchaser pursuant to the registration statement contemplated by the
Registration Rights Agreement, it will comply with the applicable prospectus
delivery requirements of the 1933 Act, provided that copies of a current
prospectus relating to such effective registration statement are or have been
supplied to the Purchaser.

(e)

Authorization; Enforcement.  Each of this Agreement and the Registration Rights
Agreement have been duly and validly authorized, executed and delivered on
behalf of the Purchaser and is a valid and binding agreement of the Purchaser
enforceable against the Purchaser in accordance with their terms, subject as to
enforceability to general principles of equity and to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.  The Purchaser has the requisite corporate power and
authority to enter into and perform its obligations under this Agreement and the
Registration Rights Agreement and each other agreement entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement.   

(f)

No Conflicts.  The execution, delivery and performance of this Agreement and the
Registration Rights Agreement by the Purchaser and the consummation by the
Purchaser of the transactions contemplated hereby and thereby will not (i)
result in a violation of the certificate of incorporation, by-laws or other
documents of organization of the Purchaser, (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give others any rights of termination, amendment,
acceleration or cancellation of, any agreement, indenture or instrument to which
the Purchaser is bound, or (iii) result in a violation of any law, rule,
regulation or decree applicable to the Purchaser.

(g)

Investment Representation.  The Purchaser is purchasing the Securities for its
own account for investment and not with a view to distribution or sale  in
violation of the 1933 Act or any state securities laws or rules and regulations
promulgated thereunder.  The Purchaser has been advised and understands that
neither the Note, the Warrant, nor the Common Shares or Warrant Shares issuable
upon conversion or exercise thereof have been registered under the 1933 Act or
under the “blue sky” laws of any jurisdiction and may be resold only if
registered pursuant to the provisions of the 1933 Act or if an exemption from
registration is available, except under circumstances where neither such
registration nor such an exemption is required by law.  The Purchaser has been
advised and understands that the Company, in issuing the Note and the Warrant,
is relying upon, among other things, the representations and warranties of the
Purchaser contained in this Section 2.2 in concluding that such issuance is a
“private offering” and is exempt from the registration provisions of the 1933
Act.

(h)

Rule 144.  The Purchaser understands that there is no public trading market for
the Notes or Warrant, that none is expected to develop, and that the Notes and
Warrant must be held indefinitely unless and until such Notes and the Warrant,
or if applicable, the Common Shares or Warrant Shares received upon conversion
or exercise thereof are registered under the 1933 Act or an exemption from
registration is available.  The Purchaser has been advised or is aware of the
provisions of Rule 144 promulgated under the 1933 Act.

(i)

Brokers.  Except with respect to the fees owed to vFinance under the PAA, the
Purchaser has taken no action which would give rise to any claim by any person
for brokerage commissions, finder's fees or similar payments by the Company or
the Purchaser relating to this Agreement or the transactions contemplated
hereby.

(j)

Reliance by the Company.  The Purchaser understands that the Note and the
Warrant are being offered and sold in reliance on a transactional exemption from
the registration requirements of Federal and state securities laws and that the
Company is relying upon the truth and accuracy of the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the applicability of such exemptions and the
suitability of the Purchaser to acquire the Note and the Warrant, and the Common
Shares and Warrant Shares issuable upon conversion or exercise thereof.

Article III.

Covenants

Section 3.1

Registration and Listing; Effective Registration.  Until such time as six months
following the date the Note is no longer outstanding and the Warrants either
have been exercised or have expired, the Company will cause the Common Stock to
continue at all times to be registered under Sections 12(b) or (g) of the
1934 Act, will comply in all material respects with its reporting and filing
obligations under the 1934 Act, and will not take any action or file any
document (whether or not permitted by the 1934 Act or the rules thereunder) to
terminate or suspend such reporting and filing obligations.  Until such time as
the Notes and Warrants are no longer outstanding, the Company shall use its best
efforts to continue the listing or trading of the Common Stock on the Principal
Market or one of the other Approved Markets and shall comply in all material
respects with the Company's reporting, filing and other obligations under the
bylaws or rules of the Approved Market on which the Common Stock is listed.  The
Company shall use its best efforts to cause the Common Shares and Warrant Shares
to be listed on the Principal Market or one of the other Approved Markets no
later than the date of issuance of the Common Shares and Warrant Shares under
the 1934 Act, and shall use its best efforts to continue such listing(s) on one
of the Approved Markets, for so long as the Note or Warrant are outstanding.

Section 3.2

Certificates on Conversion.  Upon any conversion by the Purchaser (or then
holder of the Note) of the Note pursuant to the terms thereof, the Company shall
issue and deliver to the Purchaser (or holder) within three (3) Trading Days of
the conversion date certificates for the Securities into which the Note is
convertible and, if applicable, a new Note or Notes for the aggregate principal
amount which the Purchaser (or holder) has not yet elected to convert but which
are evidenced in part by the Notes submitted to the Company in connection with
such conversion (with the denominations of such new Note(s) designated by the
Purchaser or holder).

Section 3.3

Replacement Notes.  The Note held by the Purchaser (or then holder) may be
exchanged by the Purchaser (or such holder) at any time and from time to time
for Note(s) with different denominations representing an equal aggregate
principal amount of Note(s), as requested by the Purchaser (or such holder) upon
surrendering the same.  No service charge will be made for such registration or
transfer or exchange.

Section 3.4

Securities Compliance. The Company shall notify the SEC and the Principal
Market, in accordance with their requirements, of the transactions contemplated
by this Agreement, the Note, the Warrants, and the Registration Rights
Agreement, and shall take all other necessary action and proceedings as may be
required and permitted by applicable law, rule and regulation, for the legal and
valid issuance of the Notes and Warrant hereunder and the Common Shares and
Warrant Shares issuable upon conversion or exercise thereof.

Section 3.5

Reservation of Shares; Stock Issuable Upon Conversion.  Subject to Section
2.1(c) of this Agreement, the Company shall at all times reserve and keep
available out of its authorized but unissued shares of Common Stock, solely for
the purpose of effecting the conversion of the Note and exercise of the Warrant,
such number of its shares of Common Stock as shall from time to time be
sufficient to effect the conversion of the Note, the exercise of the Warrants
issued to the Purchasers, the exercise of the Warrants issued to vFinance, the
payment of any interest that may be due on the Notes and the payment for any
damages that may become due to the Purchasers due to the Company’s failure to
register the Securities.  

Section 3.6

Form D; Blue Sky Laws.  The Company agrees to file a Form D with respect to the
Note, the Warrants, and Common Stock, in accordance with Regulation D and to
provide a copy thereof to the Purchaser promptly after such filing.  The Company
shall, on or before the Closing Date, take such action as the Company shall have
reasonably determined is necessary to qualify the Note, the Warrants, the Common
Shares and Warrant Shares for sale to the Purchaser under applicable securities
or “blue sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Purchaser on or prior to the Closing Date; provided, however, that the
Company shall not be required in connection therewith to register or qualify as
a foreign corporation in any jurisdiction where it is not now so qualified or to
take any action that would subject it to service of process in suits or
taxation, in each case, in any jurisdiction where it is not now so subject.

Section 3.7

Prohibition on Short Sales.  From and including the date of this Agreement and
for so long as the Purchaser holds any outstanding Notes, the Purchaser agrees
that it will neither sell the Company’s stock short nor direct, instruct or
otherwise influence any of its affiliates, principals or advisors to sell the
Company’s stock short.  Further, the Purchaser agrees not to pledge,
hypothecate, loan or enter into other hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Company’s Common Stock,   provided however, that the Purchaser shall have the
right to pledge the Company’s Common Stock pursuant to a bona fide margin
account or lending arrangement entered into in compliance with law, including
applicable securities laws, in such a manner that will not result, or be
equivalent to, a short sale of the Company’s Common Stock.

Section 3.8

Material Changes.  On or before the Closing Date, the Company shall forthwith
notify the Purchasers of any material change affecting any of its
representations, warranties, undertakings and indemnity at any time prior to
payment being made to the Company on the Closing Date.

Section 3.9

Prohibition on Certain Actions.   The Company shall not (i) file any additional
registration statements unless and until the registration statement contemplated
by the Registration Rights Agreement has become effective; and (ii) between the
date hereof and the Closing Date (both dates inclusive), take any action or
decision which (had the Note already been issued) would result in an adjustment
of the Conversion Price.

Section 3.10

Senior Status of Notes.   The obligations of the Company under the Notes shall
rank senior to all other debt of the Company, whether now or hereinafter
existing. Beginning on the date of this Agreement and for so long as any Notes
remain outstanding, neither the Company nor any subsidiary of the Company shall,
without the prior written consent of Purchasers holding a majority of the
aggregate outstanding Principal Amount of the Notes, which consent shall not
unreasonably withheld, incur or otherwise become liable with respect to any
indebtedness that would rank senior or pari passu to the Notes in order of
payment, other than (i) trade payables incurred in the ordinary course of
business, (ii) debt incurred pursuant to the Offering described herein; or (iii)
indebtedness of up to $1,000,000 incurred by the Company for working capital
purposes.

Section 3.11

Use of Proceeds.  The Company shall use the net proceeds from the sale of the
Securities hereunder for general corporate purposed including working capital
and other growth initiatives consistent with the current business of the
Company.

Section 3.12

Right of First Offer.  For any debt, equity or equity linked private financing
consummated within twelve (12) months after the final Closing Date, the
Purchasers shall have a pro-rata right to purchase all or part of the private
financing on same terms and conditions hitherto offered to the Company. Upon
notification of such financing, the Purchaser will be precluded from converting
its Notes or exercising its Warrants (either Class A or Class B warrants) issued
hereunder until the Purchaser has either agreed to match the terms of the said
financing within the time referred to in this Section or five (5) days after the
rejection by the Purchaser, whichever shall occur later. The Purchaser shall
have five (5) trading days to respond to a signed and accepted term sheet by the
Company.  This right of first refusal granted to the Purchasers hereunder shall
not apply to issuances of stock for situations involving strategic partnerships,
acquisition candidates and public offerings.

Section 3.13

Press Release.

 As soon as practicable upon the execution of this Agreement, the Company shall
issue a press release disclosing the transaction contemplated herein.  The
Company shall also file a Form 8-K with the Securities and Exchange Commission
(the “SEC”) within the time prescribed under current SEC rules and regulations.
 

Section 3.14

Termination of Previous Agreements.  The Company undertakes to use all
reasonable efforts to terminate the Investment Agreement dated January 18, 2007
with Dutchess Private Equities Fund, Ltd.

Section 3.15

Most Favored Nations Exchange. In the event that the Company closes any debt or
equity financing (an “Other Financing”) during the time that the Note remains
outstanding, the Purchaser shall have the right, in its sole discretion, to
tender all of the outstanding principal balance plus accrued and unpaid interest
on this Note (in lieu of cash) together with the Warrants in connection herewith
as consideration to purchase the securities issued by the Company in such Other
Financing.

Article IV.

Conditions to Closings

Section 4.1

Conditions Precedent to the Obligation of the Company to Sell.  The obligation
hereunder of the Company to issue and/or sell the Securities to the Purchasers
at the applicable Closing is subject to the satisfaction, at or before the
applicable Closing, of each of the applicable conditions set forth below.  These
conditions are for the Company's sole benefit and may be waived by the Company
at any time in its sole discretion.

(a)

Accuracy of the Purchasers’ Representations and Warranties.  The representations
and warranties of each Purchaser will be true and correct in all material
respects as of the date when made and as of the Closing Date, as though made at
that time.

(b)

Performance by the Purchasers.  The Purchasers shall have performed all
agreements and satisfied all conditions required to be performed or satisfied by
the Purchasers at or prior to the Closing, including full payment of the
Purchase Price to the Company as provided herein.

(c)

No Injunction. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement, the
Registration Rights Agreement, the Note, or the Warrants.

(d)

Minimum Closing and Maximum Offering.  The Escrow Account shall have a minimum
of $2,000,000 in Escrowed Funds prior to the Initial Closing. The maximum
aggregate offering amount for all Notes issued hereunder shall not exceed
$5,000,000.

Section 4.2

Conditions Precedent to the Obligation of the Purchaser to Purchase.  The
obligation hereunder of the Purchaser to acquire and pay for the Securities at
the applicable Closing is subject to the satisfaction, at or before the
applicable Closing, of each of the applicable conditions set forth below.  These
conditions are for the Purchasers’ benefit and may be waived by the Purchasers
at any time.

(a)

Accuracy of the Company's Representations and Warranties.  The representations
and warranties of the Company shall be true and correct in all material respects
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties as of an earlier date, which shall be
true and correct in all material respects as of such date).

(b)

No Injunction.  No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement, the
Registration Rights Agreement, the Notes or the Warrant.  The Principal Market
shall not have objected or indicated that it may object to the consummation of
any of the transactions contemplated by this Agreement.

(c)

Legal Opinions.  At the Closing, the Purchasers shall have received an opinion
of U.S. counsel to the Company substantially in the form attached hereto as
Exhibit C-1.

(d)

Registration Rights Agreement.  The Company and the Purchasers shall have
executed and delivered the Registration Rights Agreement in the form and
substance of Exhibit B attached hereto.

(e)

Officer's Certificates.  The Company shall have delivered to the Purchasers a
certificate in form and substance satisfactory to the Purchasers and the
Purchasers’ counsel, executed by an officer of the Company, certifying as to
satisfaction of closing conditions, incumbency of signing officers, and the
true, correct and complete nature of the Certificate of Incorporation, By-Laws,
good standing and authorizing resolutions of the Company.

(f)

Warrants.  The Company shall have executed and delivered the Warrants to the
Purchasers in substantially the form attached hereto as Exhibit D.

(g)

No Material Adverse Change.  There shall not have occurred any event prior to
the Closing which, singly or taken together with any other event, could
reasonably be expected to have a Material Adverse Effect.

(h)

Transfer Agent Instructions.  The Company shall issue irrevocable instructions
to its transfer agent requesting the transfer agent to issue one or more share
certificates to the Purchasers representing Common Stock as soon as practicable
after receiving notice of the conversion of the Notes or the exercise of the
Warrants.

(i)

Filing of UCC Statements.

The Company shall have filed all UCC financing statement required in connection
with this Agreement.

(j)

Clean Power Technologies, Limited. The Company shall deliver pursuant to that
certain pledge agreement, entered into between the Company and the Purchasers
(the “Pledge Agreement”), its certificates representing its ownership of Clean
Power Technologies, Limited, the Company’s wholly-owned subsidiary formed under
the law of the United Kingdom, to be Pledge Agreement.

Article V.

Legend and Stock

Upon payment therefor as provided in this Agreement, the Company will issue the
Note in the name each Purchaser or its designees and in such denominations to be
specified by such Purchasers prior to (or from time to time subsequent to)
Closing.  The Securities and any certificate representing Common Shares or
Warrant Shares issued upon conversion or exercise thereof, prior to such Common
Shares or Warrant Shares being registered under the 1933 Act for resale or
available for resale under Rule 144 under the 1933 Act, shall be stamped or
otherwise imprinted with a legend in substantially the following form:

THESE SECURITIES HAVE NOT BEEN REGISTERED FOR OFFER OR SALE UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS.  THEY MAY NOT BE SOLD OR
OFFERED FOR SALE EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER
SAID ACT AND ANY APPLICABLE STATE SECURITIES LAW OR AN APPLICABLE EXEMPTION FROM
SUCH REGISTRATION REQUIREMENTS.

The Company agrees to reissue the Note, Common Shares and Warrant Shares
issuable upon conversion or exercise of the foregoing, without the legend set
forth above, at such time as (i) the holder thereof is permitted to dispose of
such Notes, Common Shares and Warrant Shares issuable upon conversion or
exercise of the foregoing pursuant to Rule 144 under the 1933 Act, or (ii) such
securities are sold to a purchaser or purchasers who (in the opinion of counsel
to the seller or such purchaser(s), in form and substance reasonably
satisfactory to the Company and its counsel) are able to dispose of such shares
publicly without registration under the 1933 Act, or (iii) such securities have
been registered under the 1933 Act.  If a Purchaser shall make a sale or
transfer of Common Stock or Warrant Shares either (x) pursuant to Rule 144 or
(y) pursuant to a registration statement under the 1933 Act and in each case
shall have delivered to the Company or the Company’s transfer agent the
certificate representing Common Stock or Warrant Shares containing a restrictive
legend which are the subject of such sale or transfer (the date of such sale or
transfer and Share or Warrant Share, as the case may be, delivery being the “
Share Delivery Date ”) and (1) the Company shall fail to deliver or cause to be
delivered (any such delivery shall include crediting the Purchaser’s balance
account with DTC) to such Purchaser a certificate representing such Common Stock
or Warrant Shares that is free from all restrictive or other legends by the
third Trading Day following the Share Delivery Date and (2) following such third
Trading Day after the Share Delivery Date and prior to the time such Common
Stock or Warrant Shares are received free from restrictive legends, the
Purchaser, or any third party on behalf of such Purchaser, purchases (in an open
market transaction or otherwise) shares of Common Stock to deliver in
satisfaction of a sale by the Purchaser of such Common Stock or Warrant Shares
(a " Buy-In "), then the Company shall pay in cash to the Purchaser (for costs
incurred either directly by such Purchaser or on behalf of a third party) the
amount by which the total purchase price paid for Common Stock as a result of
the Buy-In (including brokerage commissions, if any) exceed the proceeds
received by such Purchaser as a result of the sale to which such Buy-In relates.
The Purchaser shall provide the Company written notice indicating the amounts
payable to the Purchaser in respect of the Buy-In. The Company may not make any
notation on its records or give instructions to any transfer agent of the
Company that enlarge the restrictions on transfer set forth in this Section.

Prior to the Registration Statement (as defined in the Registration Rights
Agreement) being declared effective, any Common Shares or Warrant Shares issued
pursuant to conversion of the Note or exercise of the Warrant shall bear a
legend in the same form as the legend indicated above; provided that such legend
shall be removed from such shares and the Company shall issue new certificates
without such legend if (i) the holder has sold or disposed of such shares
pursuant to Rule 144 under the 1933 Act, or the holder is permitted to dispose
of such shares pursuant to Rule 144 under the 1933 Act, (ii) such shares are
registered for resale under the 1933 Act, or (iii) such shares are sold to a
purchaser or purchasers who (in the opinion of counsel to the seller or such
purchaser(s), in form and substance reasonably satisfactory to the Company and
its counsel) are able to dispose of such shares publicly without registration
under the 1933 Act.  Upon such Registration Statement becoming effective, the
Company agrees to promptly issue new certificates representing such shares
without such legend.  Any Common Shares or Warrant Shares issued after the
Registration Statement has become effective shall be free and clear of any
legends, transfer restrictions and stop orders.  Notwithstanding the removal of
such legend, the Purchasers agree to sell the Common Shares and Warrant Shares
represented by the new certificates in accordance with the applicable prospectus
delivery requirements (if copies of a current prospectus are provided to such
Purchasers by the Company) or in accordance with an exemption from the
registration requirements of the 1933 Act.

Nothing herein shall limit the right of any holder to pledge these securities
pursuant to a bona fide margin account or lending arrangement entered into in
compliance with law, including applicable securities laws.

Article VI.

Termination

Section 6.1

Termination by Mutual Consent.  This Agreement may be terminated at any time
prior to the Closing by the mutual written consent of the Company and the
Purchasers.

Section 6.2

Other Termination.  This Agreement may be terminated by action of the Board of
Directors of the Company or by the Purchasers at any time if the Closing shall
not have been consummated on the Closing Date; provided, however, that the party
(or parties) prepared to close shall retain its (or their) right to sue for any
breach by the other party (or parties).

Article VII.

Indemnification

Section 7.  

In consideration of the Purchasers’ execution and delivery of the this Agreement
and the Registration Rights Agreement and acquiring the Note hereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless the
Purchasers and all of its partners, officers, directors, employees, members and
direct or indirect investors and any of the foregoing person’s agents or other
representatives (including, without limitation, those retained in connection
with the transactions contemplated by this Agreement) (collectively, the
“Purchaser Indemnitees”) from and against any and all actions, causes of action,
suits, claims, losses, costs, penalties, fees, liabilities and damages, and
expenses in connection therewith (irrespective of whether any such Purchaser
Indemnitee is a party to the action for which indemnification hereunder is
sought), and including reasonable attorneys’ fees and disbursements (the
“Purchaser Indemnified Liabilities”), incurred by any Purchaser Indemnitee as a
result of, or arising out of, or relating to (a) any misrepresentation or breach
of any representation or warranty made by the Company in the Transaction
Documents or any other certificate or document contemplated hereby or thereby,
(b) any breach of any covenant, agreement or obligation of the Company contained
in the Transaction Documents or any other certificate or document contemplated
hereby or thereby.  Notwithstanding the foregoing, Purchaser Indemnified
Liabilities shall not include any liability of any Purchaser Indemnitee arising
out of such Purchaser Indemnitee’s gross negligence or willful misconduct.  To
the extent that the foregoing undertaking by the Company may be unenforceable
for any reason, the Company shall make the maximum contribution to the payment
and satisfaction of each of the Purchaser Indemnified Liabilities which is
permissible under applicable law.  Except as otherwise set forth herein, the
mechanics and procedures with respect to the rights and obligations under this
Article VII shall be the same as those set forth in Section 6 (other than
Section 6(b)) of the Registration Rights Agreement, including, without
limitation, those procedures with respect to the settlement of claims and
Company’s right to assume the defense of claims.

Article VIII.

Governing Law; Miscellaneous

Section 8.1

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of California applicable to contracts to be wholly
performed within such state and without regard to conflicts of laws provisions.
 Any legal action or proceeding arising out of or relating to this Agreement
and/or the Transaction Documents may be instituted in the courts of the State of
California sitting in Los Angeles County, and the parties hereto irrevocably
submit to the jurisdiction of each such court in any action or proceeding.
 Subscriber hereby irrevocably waives and agrees not to assert, by way of
motion, as a defense, or otherwise, in every suit, action or other proceeding
arising out of or based on this Agreement and/or the Transaction Documents and
brought in any such court, any claim that Subscriber is not subject personally
to the jurisdiction of the above named courts, that Subscriber’s property is
exempt or immune from attachment or execution, that the suit, action or
proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper.

Section 8.2

Counterparts.  This Agreement may be executed by facsimile and in any number of
counterparts, and each such counterpart hereof shall be deemed to be an original
instrument, but all such counterparts together shall constitute one agreement.
 Execution and delivery of this Agreement by facsimile transmission (including
delivery of documents in Adobe PDF format) shall constitute execution and
delivery of this Agreement for all purposes, with the same force and effect as
execution and delivery of an original manually signed copy hereof.

Section 8.3

Headings.  The headings of this Agreement are for convenience of reference and
shall not form part of, or affect the interpretation of, this Agreement.

Section 8.4

Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

Section 8.5

Costs and Expenses.  All reasonable out-of-pocket costs and expenses incurred by
vFinance and the Purchasers with respect to this Agreement and the transactions
contemplated by this Agreement shall be paid by the Company at the Closing.  The
Company shall also be responsible for the payment of vFinance’s and the
Purchasers’ reasonable post Closing expenses incurred in connection with the
transactions contemplated by this Agreement.  Such post Closing expenses shall
be paid promptly after vFinance issues a request in writing but in no event
later than five (5) business days following such request. Nevertheless, in the
event that any dispute between the parties should result in litigation or
arbitration, the prevailing party in such dispute shall be entitled to recover
from the non-prevailing party in such dispute all reasonable fees, costs and
expenses of enforcing any right of the prevailing party, including without
limitation, reasonable attorney’s fees and expenses, all of which shall be
deemed to have accrued upon the commencement of such action and shall be paid
whether or not such action is prosecuted to judgment.

Section 8.6

Entire Agreement; Amendments; Waivers.  

(a)

This Agreement supersedes all other prior oral or written agreements between the
Purchasers, the Company, their affiliates and persons acting on their behalf
with respect to the matters discussed herein, and this Agreement and the
instruments referenced herein (including the other Transaction Documents)
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor any Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters.  No provision of
this Agreement may be amended other than by an instrument in writing signed by
the Company and the Purchasers, and no provision hereof may be waived other than
by an instrument in writing signed by the party against whom enforcement is
sought.

(b)

The Purchasers may at any time elect, by notice to the Company, to waive
(whether permanently or temporarily, and subject to such conditions, if any, as
the Purchasers may specify in such notice) any of Purchasers’ rights under any
of the Transaction Documents to acquire shares of Common Stock from the Company,
in which event such waiver shall be binding against the Purchasers in accordance
with its terms; provided, however, that the voluntary waiver contemplated by
this sentence may not reduce the Purchasers’ obligations to the Company under
the Transaction Documents.

Section 8.7

Notices.  Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing, must
be delivered by (i) courier, mail or hand delivery or (ii) facsimile, and will
be deemed to have been delivered upon receipt. The addresses and facsimile
numbers for such communications shall be:

If to the Company:

Clean Power Technologies, Inc.

436-35th Avenue, N.W.
Calgary, Alberta
Canada T2K OC1
Attention: Abdul Mitha

Facsimile: (403) 277-3117

With a copy to:

Gersten Savage, LLP

600 Lexington Avenue, 9th Floor

New York, New York 10022

Telephone:  (212) 752-9700

Facsimile:   (212)  813-9768

Attention: Peter J. Gennuso, Esq.

If to the Purchasers, to the addresses listed on Schedule I hereto:  

With a copy to:

Greenberg Glusker LLP

 1900 Avenue of the Stars, Suite 2100

Los Angeles, CA 90067

Telephone: (310) 201-7481

Facsimile: (310) 201-2380

Attention: Joseph Bartlett

Each party shall provide five (5) days prior written notice to the other party
of any change in address, telephone number or facsimile number.  Written
confirmation of receipt (A) given by the recipient of such notice, consent,
waiver or other communication, (B) mechanically or electronically generated by
the sender’s facsimile machine containing the time, date, recipient facsimile
number and an image of the first page of such transmission or (C) provided by a
nationally recognized overnight delivery service, shall be rebuttable evidence
of personal service, receipt by facsimile or receipt from a nationally
recognized overnight delivery service in accordance with clause (i), (ii) or
(iii) above, respectively.

Section 8.8

Successors and Assigns.  Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the parties and their
respective successors and assigns, including any Permitted Assignee (as defined
below).  The Purchaser may assign some or all of its rights hereunder to any
assignee of the Note, the Common Shares, or Warrant Shares (in each case, a
“Permitted Assignee”); provided, however, that any such assignment shall not
release the Purchaser from its obligations hereunder unless such obligations are
assumed by such assignee and the Company has consented to such assignment and
assumption.  

Section 8.9

No Third Party Beneficiaries.  This Agreement is intended for the benefit of the
parties hereto and their respective permitted successors and assigns, and is not
for the benefit of, nor may any provision hereof be enforced by, any other
person.

Section 8.10

Survival.  The representations, warranties, rights to indemnification and
agreements of the Company and the Purchaser contained in the Agreement shall
survive the delivery of the Notes.

Section 8.11

Further Assurances.  Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

Section 8.12

No Strict Construction.  The language used in this Agreement will be deemed to
be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

Section 8.13

Days.  Unless the context refers to “business days” or “Trading Days”, all
references herein to “days” shall mean calendar days.

Section 8.14

Placement Agent.  Other than the engagement of vFinance by the Company, the
Purchaser and the Company each acknowledges and warrants that it has not engaged
any placement agent in connection with the sale of the Securities, and the
Company and Purchasers shall indemnify and hold the other harmless against any
liability, loss, or expense (including without limitation, reasonable attorneys’
fees and out-of-pocket expenses) arising from any breach of said warranty.

IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed as of the date and year first above written.







COMPANY:

PURCHASER(S):







CLEAN POWER TECHNOLOGIES, INC.




By: /s/ Abdul Mitha

Name: Abdul Mitha
Title:  President




PURCHASER




By: /s/ David Gelbaum

Name:  David Gelbaum
Title:  Trustee























EXHIBIT A

Form of Note





















EXHIBIT B

Form of Registration Rights Agreement





















EXHIBIT C

Form of Legal Opinion





















EXHIBIT D

Warrants





















SCHEDULE I

Purchaser

Jurisdiction of Organization

Principal Amount of Notes


Purchase Price

The Quercus Trust

                                      























